DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 1 “wherein the auxiliary heat exchanger is provided in an engine room” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “positive temperature coefficient (PTC) heating means” in claim 2.  The modifier “positive temperature coefficient (PTC)” relates to a particular known type of heater, and is deemed to impart particular structure to the “heating means” to perform the heating function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 reciters the limitation “an air conditioning case is in communication with the interior of the vehicle….”  It is unclear as to what type of communication is being performed (e.g., physical, fluid, radio, etc.).  Appropriate clarification is required.
Claim 1 recites the limitation "the interior" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2017/0203631 A1) in view of Benamira et al. (US 2019/0344639 A1).
	As per claim 1, Ryu et al. disclose an air conditioner for a vehicle, comprising: an air conditioning case 110 which is in communication with the interior of the vehicle (Fig. 3, etc.) and in which wind for conditioning air of the interior flows (see air flows of Figs. 10-12, etc.); and an interior heat exchanger (condenser 102) and an auxiliary heating heat exchanger 240 which are disposed in the air conditioning case and heat air discharged to the interior of the vehicle (see airflows through HX 102 and HX 240 in Figs. 11 & 12), wherein interior heat exchanger 102 is provided in an engine room (is part of section 110 shown in Fig. 13 to be in the engine room), but does not teach wherein the auxiliary heating heat exchanger is also provided in the engine room along with the condenser.  However, it is common to place auxiliary heat exchangers next to and downstream of interior heat exchange condensers.  For example, Benamira et al. teach an air conditioner wherein auxiliary heat exchanger 37 is directly behind interior heat exchanger 36 so as to be able to supplement air heating when the cooling circuit condenser is unable to provide sufficient heat (para. 0026, lines 13-19).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also similarly provide an auxiliary heat exchanger directly next to the interior heat exchange condenser 102 for the purpose of similarly supplementing air heating when the cooling circuit condenser is unable to provide sufficient heat (para. 0026, lines 13-19).
	For the record, Ryu et al. simply mention auxiliary heater 240 once in the disclosure at para. 0097, simply stating that it may be mounted inside the distribution duct 200.  Ryu et al. does not ascribe any particular function to heater 240, although it is not clearly not simply as a supplement to condenser heat exchanger 102.  It is further noted that the auxiliary heater is simply presented as an optional feature at para. 0097.  Accordingly, it is considered obvious to modify the system of Ryu et al. to add the auxiliary heat exchanger of Benamira et al. directly downstream of the interior heat exchanger condenser 102 of Ryu et al. for the reasons already described, regardless of whether or not heater 240 is also included in the system.
	As per claim 2, Ryu et al. do not teach wherein an auxiliary heating heat exchanger uses a positive temperature coefficient (PTC) heating means.  Benamira et al. teach auxiliary heater 37 being a PTC heater (para. 0026, line 16).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use a PTC heater as the auxiliary heater of the modified system of Ryu et al. as simply a known and efficient means for using electrical heat to supplement the heat supplied from the refrigeration cycle.
	As per claim 3, Ryu et al. disclose wherein a first region 112 in which air for heating is blown and a second region 111 in which air for cooling is blown are formed in the air conditioning case 110, and a first blower 130b is provided in the first region and a second blower 130a is provided in the second region.
	As per claim 4, Ryu et al. disclose wherein the air conditioning case includes an evaporator 104 disposed in the air conditioning case and cooling the air discharged to the interior of the vehicle (Figs. 10-12, etc.).
	As per claim 12, Ryu et al. do not teach wherein the auxiliary heating heat exchanger is provided in parallel with the interior heat exchanger behind the interior heat exchanger in an air flow direction.  Benamira et al. teach wherein auxiliary heat exchanger 37 is provided in parallel with the interior heat exchanger 36 behind the interior heat exchanger in an air flow direction (Fig. 1). When modified by Benamira et al. as described in claim 1, the auxiliary heat exchanger would similarly be provided in parallel with the interior heat exchanger 102 behind the interior heat exchanger in an air flow direction (i.e., directly downstream of heat exchanger 104 in Figs. 10-12, etc.).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also similarly provide an auxiliary heat exchanger directly next to and downstream of the interior heat exchange condenser 102 for the purpose of similarly supplementing air heating when the cooling circuit condenser is unable to provide sufficient heat (Benamira et al. - para. 0026, lines 13-19).

Allowable Subject Matter
Claims 5-11 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Gu et al. (US 2015/0043898 A1) teach a vehicle HVAC system wherein an interior heat exchange condenser 2000 has an associated auxiliary heater 100 directly downstream thereof (Fig. 17).	
Komaba et al. (US 2009/0165991 A1) teach a vehicle air conditioner with PTC heater 3 directly downstream of condenser heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763